Little, J.
This case involves practically the same questions of law and fact as those presented in that of Plunkett v. Central of Georgia Rwy. Co., 105 Ga. 203. This being so, and the evidence now under review being in all substantial respects the same as that introduced on the trial of the case just mentioned, in which it was held that there was no error in granting a nonsuit, it follows that the trial court did right in giving the present case the same direction.

Judgment on main bill of exceptions affirmed; cross-bill dismissed.


All the Justices concurring.